Opinion.— Proceedings had in a guardianship may be renewed by certiorari from the county to the district court, and there revised and corrected, any time within two }rears after such proceedings were had, upon application of any person interested in the guardianship.
Any person laboring under a disability has two years after the removal of the disability in which to make application.
In such cases the statute requires that the application shall distinctly set forth the error sought to be revised. R. S., arts. 290, 291. Here the sole ground stated in the application for the writ is that the land was sold by guardian for-less than its actual value.
The sales were made by the order of court and approved b3T the same court, and there were no allegations of any irregularity in sales.
Hor was. fraud practiced.
*327The statute provides that any time after five days from the filing report of sale, but at a regular term, the court shall inquire into the manner of sale, and if satisfied sale was fairly made according to law shall enter a decree confirming sale. It. S., art. 2593.
The great object in judicial sales is fairness.
But it is well known that property rarely commands full value. There being no sufficient ground stated in the application for the certiorari to sustain the proceeding, there is no error in the judgment and it is affirmed.
Affirmed.